\

lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS

FAYETTEV|LLE DlVlSlON
HENRY LAW FlRM PLA|NT|FF
V. CASE NO. 5:18-CV-5066
CUKER lNTERACTlVE, LLC
and ADEL ATALLA DEFENDANTS

MEMORANDUM OP|N|ON AND ORDER

On November23, 2018, Plaintiff Henry Law Firm (“HLF") filed a lV|otion for Summary
Judgment (Doc. 92) against both Defendant Cuker |nteractive, LLC (“Cuker") and
DefendantAde| Ata||a. The Court granted HLF’s lVlotion against separate DefendantAta|la
in a Nlemorandum Opinion and Order issued on January 4l 2019 (Doc. 126), but deferred
ruling on the lVlotion With respect to Cuker. This was because the case against Cuker had
been stayed due to Cuker’s bankruptcy filing.

On Apri| 1, 2019, Cuker advised the Court, see Doc. 160, that the bankruptcy court
had issued an order granting limited relief from the stay and permitting this Court to rule on
the pending summaryjudgment motion. Cukerthen asked the Courtfor a deadline of Apri|
12 to respond to HLF’s lV|otion for Summary Judgment. The Court granted the request,
and Cuker filed its Response (Doc. 163) and Brief in Support (Doc. 164) on Apri| 12. On
April 17, HLF filed a Reply (Doc. 165). The matter is now ripe for resolution.

The Court will forego reciting the background facts of this case, as they are
adequately set forth in the |Vlemorandum Opinion and Order that granted summary
judgment against Atal|a, which the Court incorporates by reference See Doc. 126 at é-S.

lt is well established that summaryjudgment should be granted “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court must view the facts in the
light most favorable to the non-moving party, and give the non-moving party the benefit of
any logical inferences that can be drawn from the facts. Canada v. Um'on Elec. Co., 135
F.3d 1211, 1212-13 (8th Cir. 1997). The moving party bears the burden of proving the
absence of any material factual disputes. Fed. R. Civ. P. 56(a); Matsushita Elec. lndus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). |f the moving party meets this
burden, then the non-moving party must “come forward with ‘specific facts showing that
there is a genuine issue for trial.”’ Matsushita, 475 U.S. at 587 (quoting then-Fed. R. Civ.
P. 56(e)) (emphasis removed). These facts must be “such that a reasonable jury could
return a verdict for the nonmoving party." Allison v. Flexway Trucking, lnc., 28 F.3d 64, 66
(8th Cir. 1994) (quoting Anderson v. Liben.‘y Lobby, lnc., 477 U.S. 242, 248 (1986)). “The
nonmoving party must do more than rely on allegations or denials in the pleadings, and the
court should grant summary judgment if any essential element of the prima facie case is
not supported by specific facts sufficient to raise a genuine issue for trial." Register v.
Honeywell Fed. Mfg. & Techs., LLC, 397 F.3d 1130, 1136 (8th Cir. 2005) (citing Ce/otex
Corp v. Catrett, 477 U.S. 317, 324 (1986)).

Cuker contends in its Response to summary judgment that there are genuine,
material disputes of fact as to whether HLF’s attorneys diligently pursued Cuker’s claims
in the case of WaI-Mart Stores, Inc. v. Cuker/nteractive, LLC, Case No. 5:14-CV-5262 (“the
Wa|mart case"). Cuker had entered into a legal services contract with HLF With respect to
the Wa|mart case, and now Cuker ba|ks at paying the fees it requested from the Court for
HLF’s services Cuker makes two arguments: (1) that HLF could have done a betterjob

for Cuker in the Wa|mart case and does not deserve the attorneys’ fees that were awarded

by the Court, and (2) that HLF overbil|ed Cuker by engaging in irregular billing practices
and charging excessive hourly rates for certain attorneys

The Court already explained in its previous Order (Doc. 126) that Cuker, like
separate Defendant Ata|la, is judicially estopped from contesting the fees now owed to
HLF. See id. at 10-14. Cuker petitioned for attorneys' fees and costs in the Wa|mart case,
and the Court reviewed the request and awarded a total of $2, 1 74,073.11 in fees to Cuker.
This fee award included fees for all of Cuker’s attorneys including those employed by HLF.
See Case No. 5:14-CV-5262, Doc. 524 at 43.

Cuker also makes a curious argument that attorney l\/lark Henry of HLF, who was
lead trial counsel in the Wa|mart case, moved for fees on his own, “without any input from
Cuker,” and presumably not on behalf of Cuker, even though Cuker was his client. Cuker
contends that in light of those facts, the Court should find that the doctrine of judicial
estoppel does not apply to bar Cuker from contesting the amount of fees previously
awarded by the Court in the Wa|mart case. (Doc. 164 at 8). This argument is frivolous
Mr. Henry moved the Court for fees (and sanctions) in the Wa|mart case on behalf of his
client, Cuker, and at no point in the course of that lawsuit did Cuker or its principals advise
the Court in writing or othenNise that Mr. Henry had been terminated or had othen/vise
“gone rogue" and was now filing motions without Cuker’s permission and consent The rest
of Cuker’s arguments attempt to relitigate the Wa|mart case and second-guess HLF’s
attorneys’ litigation strategy-or else, dispute the rates that were charged by HLF’s
attorneys and ultimately approved by the Court. Judicial estoppel applies to Cuker, just as
it applied to Ata||a. As the Court explained in its earlier Order:

Judicial estoppel upholds the “integrity of thejudicial process” by preventing
“parties from deliberately changing positions according to the exigencies of

the moment,” whether in the same legal proceeding or a previous one.” New

Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quoting Edwards v. Aetna

Life ins Co., 690 F.2d 595,598 (6th Cir. 1982)). There is, perhaps, no better

example of a party deliberately changing positions according to the financial

“exigencies of the moment” than Cuker’s and Atal|a’s behavior in this case.

(Doc. 126 at 10).

The doctrine of judicial estoppel exists in order to prevent a party from “be[ing]
allowed to gain an advantage by litigation on one theory, and then seek[ing] an inconsistent
advantage by pursuing an incompatible theory.18 Charles Alan Wright, Arthur Edward
lVliller, & Edward H. Cooper, Federal Practice and Procedure § 4477, p. 782 (1981). Put
another way, the doctrine prevents a party who “‘assumes a certain position in a legal
proceedingl and succeeds in maintaining that position,' from later ‘assum[ing] a contrary
position."' Scudder v. Dolgencorp, LLC, 900 F.3d 1000, 1006 (8th Cir. 2018) (quoting New
Hampshire v. Maine, 532 U.S. 742, 749 (2001)). Severa| factors may be considered by the
court in determining whetherjudicial estoppel applies, including whether: (1) “a party’s later
position [is] ‘clearly inconsistent’ with its earlier position”; (2) “the party has succeeded in
persuading a court to accept that party’s earlier position, so thatjudicial acceptance of an
inconsistent position in a later proceeding would create the perception that either the first
or the second court Was misled"; and (3) “the party seeking to assert an inconsistent
position would derive an unfair advantage or impose an unfair detriment on the opposing
party if not estopped.” ld. at 750-51 (interna| quotation marks and citations omitted).

Upon clue oonsideration, the Court finds that all three factors above militate in favor
offinding that Cuker isjudicially estopped from contesting the fees now owed to HLF. First,

Cuker’s legal position in the Wa|mart case was that HLF’s hourly rates, legal work .

performed, and total dollar amount of fees claimed were reasonable Asserting othen/vise

in the instant litigation is clearly inconsistent with Cuker’s earlier position. Second, Cuker
persuaded this Court in the Wa|mart case that HLF’s fee demand was reasonable Arguing
the opposite now is a bold attempt to mislead this Court. Third, Cuker would derive an
unfair advantage or impose an unfair detriment on HLF if it were permitted to assert such
inconsistent positions According|y, the Court, in its discretion, invokes the equitable
doctrine of judicial estoppel to find that Cuker’s arguments as to the reasonableness of
HLF’s claim for fees are wholly without merit.

For all these reasons lT lS ORDERED that Plaintiff Henry Law Firm’s Motion for
Summary Judgment (Doc. 92) as to Defendant Cuker lnteractive, LLC is GRANTED.1
Thus for the same reasons explained in its prior Order (Doc. 126), the Court finds that
Cuker is liable to HLF in the sum of $1,201,802.32, with interest accruing subsequent to
January 4, 2019, at a rate of 6% per annum until paid in ful|. Cf. Doc. 127. Judgment will
reflect the fact that Cuker’s liability is joint and several with that of separate Defendant

Ata|la.

 

1 Cuker does not successfully controvert the methodology by which HLF calculated the
amount of fees owed and interest due to it underthe legal services contract. See Doc. 92-
1, HenryAflidavit; Doc. 92-36, Spreadsheet calculating invoices payments and interest
The closest Cuker comes to contesting HLF’s calculations is objecting to HLF attorney John
Pesek’s hourly rate, Which Cuker complains is higher than what the parties contemplated
The matter of Mr. Pesek’s hourly rate, as well as similar objections to HLF’s manner of
billing and rates charged for other HLF attorneys was already discussed at length in the
Court’s Order on summary judgment as to Ata|la. See Doc. 126 at 11 (explaining that
- judicial estoppel bars objections to HLF’s attorneys’ hourly rates as those rates were
already approved by the Court in the Order awarding fees in the Wa|mart case). Cuker
also argues that the amount it owes HLF may be a subject of genuine, material dispute in
light of the fact that Mr. Henry “admit[ted] to overbilling Cuker $114,268.55 in paragraph 8
of Doc. 110.” (Doc. 164 at 19). The fact is that Mr. Henry made no such admission. Doc.
110 Was submitted by attorney Lloyd W. Kitchens on behalf of separate Defendant Ata|la.
Paragraph 8 of that document is not an “admission" by Mr. Henry, but an argument by Mr.
` Kitchens that HLF overbil|ed Cuker. The Court considered and rejected that argument in
its prior Order. See Doc. 126 at 9-12.

lT lS FURTHER ORDERED that Plaintiff Henry Law Firm’s Motion in Limine (Doc.

120) is |lllOOT in light of the entry of summgy judgment

   

lT lS SO ORDERED on this day of April, 2019.

 

